UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52882 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 26-0578268 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 (Address of principal executive offices) (877) 711-6492 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESo NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Larger accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). YESo NO x Aggregate market value of common stock held bynon-affiliates as of June 30, 2010, was $109,760 (computed by reference to the most recent valuation as of June 30, 2010 of $0.02 per shares). As of September 28, 2010, the Company had 70,098,000 shares of its $.001 par value common stock issued and outstanding. Index to Verecloud, Inc. Annual Report on Form 10-K/A Page PART I Item 1. Business 2 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item9A(T). Controls and Procedures 25 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions and Director Independence 36 Item 14. Principal Accountant Fees and Services 36 PART IV Item 15. Exhibits and Financial Statement Schedules 37 Signatures 40 Exhibits 41 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this "Amendment") amends the Annual Report on Form 10-K of Verecloud, Inc. (“Verecloud”, “we,” “us,” “our,” or the “Company”) for the year ended June 30, 2010, filed with the Securities and Exchange Commission ("SEC") on September 28, 2010 (the "Original Annual Report").This Amendment amends the Original Annual Report by amending (i) the Liquidity and Capital Resources section of Part II, Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations and (ii) the Summary Compensation Table as set forth in Part III, Item 11 – Executive Compensation.We are also re-filing Exhibit 31.1, Section 302 Certification – Principal Executive Officer, Exhibit 31.2, Section 302 Certification – Principal Financial Officer and Exhibit 32.1, Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 as required by Rule 12b-15 of the Securities and Exchange Act of 1934. Except as described above, no attempt has been made in this Amendment to modify or update other disclosures presented in the Original Annual Report.This Amendment does not reflect events occurring after the filing of the Original Annual Report or modify or update those disclosures, including the exhibits to the Original Annual Report affected by subsequent events.Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K/A for Verecloud, Inc. contains "forward-looking statements." All statements other than statements of historical fact are "forward-looking statements" for purposes of federal and state securities laws, including any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words "may," "will," "estimate," "intend," "continue," "believe," "expect" or "anticipate" and other similar words. These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in "Risk Factors" and elsewhere in this Annual Report on Form 10-K/A. In addition, our past results of operations do not necessarily indicate our future results. Moreover, the telecommunications service business is very competitive and rapidly changing. New risk factors emerge from time to time and it is not possible for us to predict all such risk factors, nor can we assess the impact of all such risk factors on our business or the extent to which any risk factor, or combination of risk factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except as otherwise required by applicable laws, we undertake no obligation to publicly update or revise any forward-looking statements or the risk factors described in this Annual Report on Form 10-K/A or in the documents we incorporate by reference, whether as a result of new information, future events, changed circumstances or any other reason after the date of the Original Annual Report. You should not rely upon forward-looking statements as predictions of future events or performance. We cannot assure you that the events and circumstances reflected in the forward-looking statements will be achieved or occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. PART I ITEM 1. BUSINESS General Verecloud is headquartered in Englewood, Colorado and provides transformation solutions to the telecommunications industry.Verecloud currently derives its revenue from professional service contracts with communication service providers ("CSPs"), but anticipates future revenue generation from its emerging cloud aggregation platform, Nimbus Exchange (“Nimbus”).If fully developed, Nimbus will allow CSPs to integrate new products and services and derive new revenue streams from emerging cloud-based applications and service offerings. History of Verecloud The Company began in 2006 as Cadence II, LLC, a Colorado limited liability company, doing business as, Network Cadence ("Network Cadence"), and has driven operational improvements and innovation with clients across the telecommunications landscape through professional services contracts. From architecture design to solution, or technology selection to delivery and implementation, Network Cadence provided professional service solutions in all areas of operational support systems (service creation, order fulfillment, inventory, activation and provisioning, assurance and billing, among others). On August 31, 2009, a web development company, Sage Interactive, Inc., a Nevada corporation ("Sage"), consummated a share exchange ("Share Exchange") with the sole member of Network Cadence, pursuant to which it acquired all of the membership interests of Network Cadence in exchange for the issuance to the sole member of Network Cadence of 42,320,000 shares of our common stock, par value, $0.001.After the Share Exchange, business operations consisted of those of Network Cadence and the operations of Sage ceased.The Share Exchange was treated as a merger of Sage and Network Cadence, which is accounted for as a reverse acquisition with Network Cadence being the acquirer for financial reporting purposes.As such, for all disclosures referencing shares authorized, issued, outstanding, reserved for, per share amounts and other disclosures related to equity, amounts have been retroactively restated to reflect share quantities as if the exchange of Network Cadence membership interest had occurred at the beginning of the periods presented as altered by the terms of the Share Exchange.Upon the closing of the Share Exchange, the Company amended its Articles of Incorporation to change the name of the Company to Network Cadence, Inc. and Network Cadence became a wholly-owned subsidiary of Network Cadence, Inc. On January 25, 2010, the Company instituted a four-for-one forward split of its common stock and amended its Articles of Incorporation to change the name of the Company from Network Cadence, Inc. to Verecloud, Inc. All historical information with regard to shares outstanding has been adjusted to reflect the split. 2 Our Business For the past four years, Verecloud has driven operational improvements and innovation with clients across the telecommunications landscape through professional services contracts. From architecture design to solution, or technology selection to delivery and implementation, Verecloud has provided professional service solutions in areas of operational support systems (service creation, order fulfillment, inventory, activation and provisioning, assurance and billing, among others).For the periods covered by this Annual Report on Form 10-K/A, the Company’s revenue stream consists solely of billable professional services.No software or product revenue has yet occurred. While professional services remain the Company’s sole source of revenue as of the date of this Annual Report on Form 10-K/A, the Company’s objective isto develop a unique platform known as Nimbus, which it hopes will position the Company to exploit the opportunity created by the continued growth in cloud computing. Nimbus is expected to bridge the gap between (i) small and medium businesses that want expanded and integrated services via the "cloud," (ii) CSPs who need innovative, high-margin services to drive growth, and (iii) innovative cloud computing solution providers who want access to the large distribution channel that CSPs have developed for voice and data services. The Company believes that Nimbus can potentially open new revenue opportunities, protect investments made in existing services, and create a new distribution model for both CSPs and cloud computing solution providers in a low cost, high return manner.The success of the Company’s plan will depend on several major factors.First, its ability to fund the development of Nimbus.Second, the successful development of Nimbus into a commercially viable and competitive cloud-based solution.Third, the Company’s ability to effectively market and sell the Nimbus solution to CSPs.If the Company is unable to successfully execute on some or all of these factors, there could be a material adverse effect on the Company’s business, financial condition and results of operations.Currently, the Company is actively seeking new customers who will participate in a pilot project that further the development of Nimbus and establish commercial viability of the Nimbus solution. Once Nimbus is commercially viable, the Company anticipates focusing on three streams of revenue.First, upfront integration fees charged to customers for integrating Nimbus into their existing systems.Second, license and support fees for ongoing maintenance and support of the platform.Finally, revenue sharing with the CSPs related to revenue generated via the Nimbus platform.If the Company’s business plan is successful, the revenue share component will be the major source of revenue moving forward. Market Overview The global telecommunications industry is a multi-trillion dollar per year industry. CSPs offer a bundle of services that include voice, video, data and wireless services along with the growing opportunities to offer additional value-added services to its residential and business customers. CSPs include, among others, traditional phone and data providers, cable and satellite operators and wireless providers. These providers include major players such as AT&T, Verizon, Comcast, Time Warner, Sprint, T-Mobile, Qwest, and British Telecom. In addition, there are also many smaller providers that account for less than 50% of the global market, but also play a critical role both domestically and internationally.In addition, other providers such as utilities and distributors are exploring ways to offer value-added services and enhance their back office efficiencies through the use of new technology tools and solutions. Historically, CSPs have managed to satisfy growing demand for their services by continuing to add hardware to their communication networks. Rather than upgrading their core software systems, CSPs have added more servers, switches and routers. While capacity and capability of the CSPs' commercial network broadly expanded, the two supporting software components, the Operational Support System and Business Support System ("OSS/BSS") remained relatively unchanged. OSS are a set of programs that help CSPs monitor, control, analyze and manage a telephone or computer network. BSS are systems which help CSPs run their business operations when dealing with customers with respect to, taking orders, processing bills, and collecting payments. CSPs, while wanting to add new services, realized they had to overcome significant hurdles such as the dated designs of their legacy OSS/BSS and the high cost of deploying new technology in order to capture new revenue opportunities. High deployment costs, coupled with an inability to leverage existing hardware resources, have been identified within the industry as "the Integration Tax." The CSP’s difficulty in managing the Integration Tax issue has created an opportunity for new entrants into the communications services industry: IP-based service providers. IP-based, or Internet Protocol based, refers to the use of the Internet infrastructure to power communications services. Companies such as Skype and Google launched creative and new telecommunication services using the Internet as the foundational component of their communications networks. While IP-based CSPs are a threat to the traditional providers, traditional CSPs have a significant advantage that the Internet companies desire: a large installed base of customers with an established billing relationship. Going forward, traditional CSPs choosing to leverage the power of the Internet, coupled with a wholesale marketing model, can enhance their revenue realization with the addition of next generation services to their current product set. 3 Telecommunications Transformation, or Telco 2.0, is accepted terminology that refers to this overall paradigm shift which reduces the Integration Tax, enabling CSPs to innovate and provide value-added services to their customers. This can only be accomplished through the deployment of a service delivery platform ("SDP") layer that enables linkage of disparate network components and Internet based applications (from any source) with legacy back-office systems unique to each CSP. SDPs are a set of components which interface with legacy OSS/BSS systems to create a new entry point for adding, managing, and innovating new services. When a CSP desires to develop a new communication service, they can work directly with the SDP rather than inefficiently interfacing directly with the OSS/BSS. This ultimately creates a way to deliver new services more quickly and at lower cost. Products and Services As a result of experience in the telecommunications sector and operational support systems, with significant focus on operational support systems, Verecloud has identified the need for a creative solution in the service management layer via the SDP. The service management layer resides between the traditional OSS/BSS and the commercial network of all CSPs and is designed to address all phases of a service lifecycle. Our approach in the service management layer consists of the following: • Service Catalog / Inventory – Maintains the repository of the service specification definition and instances of the service. The catalog is the central hub of service management that maintains the data model, processes, and rules for the service in its various lifecycle stages. • Service Fulfillment – This function is commonly referred to as service provisioning or service activation. It provides the CSP with the ability to allocate capabilities and/or resources, either physical or logical, for the service with as much automation as possible. This function significantly reduces the classic "swivel chair" conundrum created by multiple systems input existing in most CSPs today. • Service Assurance – Network resources are monitored for faults or impairments, but determining the impact to services that customers leverage is challenging. The Verecloud approach creates a definition of not only the primary quality indicators of a service, but also the process definition of how to repair the service as well as the model of the service to determine the relationships and impacts with other services. • Service Charging – New converged services that cross technological and organizational boundaries create complexity in charging and billing. Traditional back-office systems designs do not offer the unique charging options desired by customers. Verecloud has employed an IP Multimedia Subsystem architectural orientation to support real-time charging of composite services. This creative approach offers a CSP greater flexibility in pricing their offerings to customers and provides for revenue assurance capabilities to confirm proper billing based upon accurate usage. • Service Delivery –A unified SDP is an enabler for a CSP to offer converged services in a much more flexible and adaptable environment than what has traditionally been available. SDPs enable rapid, lower cost service creation for product developers seeking to experiment with offerings, accomplished with minimal required involvement from information technology ("IT") and network operations personnel. Nimbus Verecloud began funding its research and development activities for the Nimbus project in January 2009 with retained earnings from operations.This research and development project was chartered to develop a proof of concept to evaluate product potential, functionality and product deliverability.Through June 30, 2010, the cost of this research and development project totaled approximately $1.1 million. These costs consisted primarily of salaries and wages associated with our technical staffing in assessing the viability, potential and technical requirements of the Nimbus solution.Going forward, our research and development spending will focus on the development of the Nimbus solution. The level of spending will depend on our ability to generate excess cash from operations and/or our ability to raise additional funds through equity or debt financing to fund Nimbus development. Business Strategy While professional services remain the near term opportunity to drive revenue and operating margin growth, the Company is developing Nimbus which is expected to position the Company to exploit the opportunity created by the continued growth in cloud computing.Nimbus will bridge the gap between (i)small and medium businessesthat want expanded and integrated services via the "cloud,"(ii) CSPs who need innovative, high-margin services to drive growth, and (iii) innovative clouding computing solution providers who want access to the large distribution channel that CSPs have developed for voice and data services. We believe that Nimbus can potentially open new revenue opportunities, protect investments made in existing services and create an exciting new distribution model for both CSPs and cloud computing solution providers in a low cost, high return manner. 4 Verecloud is focused on providing professional services and business platform solutions to CSPs and utilities and distributors. These services and solutions are focused on the service delivery platform component of CSPs back office systems and enable CSPs and utilities to, among other things, operate more efficiently, introduce new products faster and deliver a better customer experience. Customers Our customer base has been focused in the telecommunications space. Since inception, the majority of our revenue has come from one significant customer, LightSquared (formerly known as Skyterra). For the years ended June 30, 2010 and 2009, LightSquared represented 83% and 99% of our revenue, respectively.In November 2009, we received a contract termination notice from LightSquared which reduced our revenues by approximately 90%, beginning in November 2009. Subsequent to this termination, we expanded our customer base and have successfully driven new revenue through professional service engagements with Qwest Communications, Numerex, Taser and GigaSpaces Technologies. In May 2010, we re-engaged with LightSquared to provide professional services.We continue to focus on expanding our customer base through both professional services and implementations of the Nimbus platform to tier 1 and tier 2 CSPs. Competition The competitive landscape includes firms that are attempting to address CSP transformational needs in the telecommunications industry and can be segmented into three areas: • large-scale systems integrators (e.g. – Accenture and IBM); • full suite solution providers (e.g. – Oracle, SAP, Microsoft, and IBM); and • CSP transformation agents who seek to redefine how CSPs deliver services (e.g. – JamCracker and Amdocs). Large-scale systems integrators are engaged based upon their broad knowledge in solving well-defined CSP problems. Their approach provides a "remedy to a status-quo environment" versus implementation of transformational change. These large competitors are focused on multi-year, expensive projects that may not solve the problem that Verecloud addresses. Full Suite solution providers offer a suite of products, that when fully implemented, provide an integrated approach in solving the CSPs transformation needs. Their approach, however, comes at a great expense to CSPs. It can be very time consuming to implement, very costly, provides a "one-size-fits-all" solution, and is integrated only within the bounds of their suite. Their solution does not integrate with a CSPs unique legacy OSS/BSS environment. Cost of implementing a full suite of products results in a much lower return on investment for the CSP than a more flexible and less expensive Verecloud solution. CSP transformation agents are emerging as CSPs embrace the value of and need for a service delivery layer platform. These competitors are small and are narrowly focused on specific areas. For example, they may address order management, but have not fully addressed how this solution integrates with other areas of the overall service lifecycle. Based on these definitions, Verecloud is considered a CSP transformation agent. It is our belief that the Verecloud methodology provides a superior end-to-end solution that is: • significantly more robust than that of other CSP transformation agents; • less expensive and more cost effective; and • more nimble, flexible, and more suitable to the dynamically evolving needs of all CSPs. Marketing and Advertising Verecloud is focused on marketing its professional services and business platform solutions to CSPs.These services and solutions are focused on the SDP component of CSPs back office systems and enable CSPs to, among other things, operate more efficiently, introduce new products faster and deliver a better customer experience. Verecloud aims to be recognized as a "thought leader" in providing nimble, flexible, cost effective solutions for cloud computing enablement. Our thought leadership position will be bolstered in the marketplace through contributed editorial articles, speaking engagements and press interviews. 5 Intellectual Property and Proprietary Rights Verecloud claims rights in its inventions, code, and other intellectual property that it has created and that is contained in its service management layer, Nimbus, and other components ofVerecloud's future products and current services.It has not sought formal registration or filed any U.S. patent or copyright applications for such intellectual property. It has filed a federal application with the U.S. Patent & Trademark Officefor the trademark VERECLOUD (U.S. Ser. No. 77/929,616). Employees We currently have 21 full time employees. In addition to our full time employees, we haveten contractors who work on customer projects and corporate activities. None of our employees is covered by a collective bargaining agreement.We believe that our employee relations are good. 6 ITEM 1A. RISK FACTORS We operate in a dynamic environment that involves numerous risks and uncertainties. The following section describes some of the risks that may adversely affect our business, financial condition, operating results and cash flows; these are not necessarily listed in terms of their importance or level of risk. If any of the events or circumstances described below were to occur, our business, financial condition and results of operations could be materially adversely affected.As a result, the trading price of our common stock could decline, and investors could lose part or all of their investment. Risks Related to Our Business Weakened economic conditions and uncertainty could adversely affect our operating results. Our overall performance depends in part on worldwide economic conditions. The United States and other key international economies have experienced a prolonged downturn as a result of a multitude of factors, including, but not limited to, turmoil in the credit and financial markets, concerns regarding the stability and viability of major financial institutions, declines in gross domestic product, increases in unemployment and volatility in commodity prices and worldwide stock markets. The severity or length of time these economic and financial market conditions may persist is unknown. During challenging and uncertain economic times and in tight credit markets, many customers may delay or reduce technology purchases. Contract negotiations may become more protracted or difficult if customers institute additional internal approvals for software purchases or require more negotiation of contract terms and conditions. These economic conditions could result in reductions in revenue, longer sales cycles, difficulties in collection of accounts receivable or delayed payments, slower adoption of new technologies and increased price competition. In addition, continued deterioration of the global credit markets could adversely impact our ability to complete sales of our solutions and services or the value of our financial assets. Any of these events would likely harm our business, financial condition, operating results and cash flows. The products and services we sell are based on an emerging technology and therefore the potential market for our products remains uncertain. The telecommunication transformation products and services we develop and sell are based on an emerging technology platform and our success depends on organizations and customers perceiving technological and operational benefits and cost savings associated with adopting our solutions. Our relativelylimited operating history and the limited extent to which our solutions have been currently adopted may make it difficult to evaluate our business because the potential market for our products remains uncertain. Failure to properly manage projects may result in unanticipated costs or claims. Our engagements may involve large scale, highly complex projects. The quality of our performance on such projects depends in large part upon our ability to manage the relationship with our customers, and to effectively manage the project and deploy appropriate resources, including third-party contractors and our own personnel, in a timely manner. Any defects or errors or failure to meet customers’ expectations could result in claims for substantial damages against us. Our contracts generally limit our liability for damages that arise from negligent acts, errors, mistakes or omissions in rendering services to our customers. However, we cannot be sure that these contractual provisions will protect us from liability for damages in the event we are sued. In addition, in certain instances, we may guarantee customers that we will complete a project by a scheduled date or that the network will achieve certain performance standards. If the project or network experiences a performance problem, we may not be able to recover the additional costs we would incur, which could exceed revenues realized from a project. Our clients’ complex regulatory requirements may increase our costs, which could negatively impact our profits. Many of our clients, particularly those in the telecommunication services, are subject to complex and constantly changing regulatory requirements. On occasion, these regulatory requirements change unpredictably. These regulations may increase our potential liabilities if our services are found to contribute to a failure by our clients to comply with the requirements applicable to them and may increase compliance costs as regulatory requirements increase or change. These increased costs could negatively impact our profits. In our course of business, we expose ourselves to possible litigation associated with performing services on our customers’ properties. We perform services on our customers’ properties and doing so can result in claims of property damage, breach of contract, harassment, theft, and other such claims. These claims may become time consuming and expensive, which would adversely affect our financial condition and the reputation of our business. 7 We are highly dependent upon technology, and our inability to keep pace with technological advances in our industry could have a material adverse effect on our business, financial condition and results of operations. Our success depends in part on our ability to develop IT solutions that keep pace with continuing changes in the IT industry, evolving industry standards and changing client preferences. There can be no assurance that we will be successful in adequately addressing these developments on a timely basis or that, if these developments are addressed, we will be successful in the marketplace. We need to continually make significant investments, with ever increasing regularity, in sophisticated and specialized communications and computer technology to meet our clients’ needs. We anticipate that it will be necessary to continue to invest in and develop new and enhanced technology in shorter intervals and on a timely basis to maintain our competitiveness. Significant capital expenditures may be required to keep our technology up-to-date. There can be no assurance that any of our information systems will be adequate to meet our future needs or that we will be able to incorporate new technology to enhance and develop our existing services. Moreover, investments in technology, including future investments in upgrades and enhancements to software, may not necessarily maintain our competitiveness. Our future success will also depend in part on our ability to anticipate and develop information technology solutions that keep pace with evolving industry standards and changing client demands. Our inability to effectively keep pace with continuing changes in the IT industry could have a material adverse effect on our business, financial condition and results of operations. Our failure to protect or maintain our existing systems could have material adverse effect on our business, financial condition and result of operations. Moreover, experienced computer programmers and hackers may be able to penetrate our network security, or that of our customers, and misappropriate confidential information, create system disruptions or cause shutdowns. If this were to occur, we could incur significant expenses in addressing problems created by security breaches of our network.In addition, sophisticated hardware and operating system software and applications that we produce or procure from third parties may contain defects in design and manufacture, including "bugs" and other problems that can unexpectedly interfere with the operation of our systems.The costs to eliminate or alleviate security problems, viruses, worms and bugs could be significant, and the efforts to address these problems could result in interruptions, delays or cessation of service. Our business depends on our clients not going offshore for services. The potential exists for us to lose existing customers for information technology outsourcing services or other information technology solutions, or incur significant expenses in connection with our customers’ system failures. The industry in which we operate has relatively low barriers to entry and increased competition could result in margin erosion, which would make profitability even more difficult to sustain. Other than the technical skills required in our business, the barriers to entry in our business are relatively low. Business start-up costs do not pose a significant barrier to entry. The success of our business is dependent on our employees, customer relations and the successful performance of our services. If we face increased competition as a result of new entrants in our markets, we could experience reduced operating margins and loss of market share and brand recognition. We operate in a competitive industry with several established and more horizontally integrated companies. It may be difficult to sustain our market share in the event of a decline in market conditions. Our industry is competitive and rapidly changing. Future competitors may include large international and domestic engineering companies. These competitors may have a material advantage in their financial, technical and marketing resources. We may be unable to successfully compete against future competitors, which would adversely affect our business and operations. Risks Relating To Our Company We operate at a loss on a monthly basis. On a monthly basis, we currently do not operate at a profit. With expected growth at our existing customers as well as new revenue streams from the rollout of Nimbus, we hope to become profitable in fiscal year 2011. However, we cannot assure you that we will ever be profitable and you should not invest unless you are prepared to lose your entire investment. 8 For the period covered by this report, we had a material weakness in our system of internal controls, which may prevent us from accurately reporting our financial results or prevent fraud.The Company has established a plan to remediate this material weakness.If we are unable to effectively implement the remediation plan, current and potential stockholders could lose confidence in our financial reporting, which could harm our business and the trading price of our stock, if we are ever able to list it on an exchange. For the period covered by this report, we had a material weakness in our system of internal controls.In July 2010, the Company established a plan to remediate this material weakness.Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide financial reports or prevent fraud, our business reputation and operating results could be harmed. Internal control weaknesses could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. We may not be able to manage our expansion of operations effectively and if we are unable to do so, we will not achieve profitability. We believe our Nimbus solution will allow us to significantly expand our business and capture new market opportunities. As we grow, we must continue to improve our operational and financial systems, procedures and controls, and expand, train and manage our growing employee base. In order to fund our on-going operations and our future growth, we will need to have sufficient internal sources of liquidity or access to additional financing from external sources. Furthermore, our management will be required to maintain and strengthen our relationships with our customers, suppliers and other third parties. As a result, our continued expansion has placed, and will continue to place, significant strains on our management personnel, systems and resources. We will also need to further strengthen our internal control and compliance functions to ensure that we will be able to comply with our legal and contractual obligations and minimize our operational and compliance risks. Our current and planned operations, personnel, systems, internal procedures and controls may not be adequate to support our future growth. If we are unable to manage our growth effectively, we may not be able to take advantage of market opportunities, execute our business strategies or respond to competitive pressures. As a result, our results from operations may decline. Our limited operating history may not serve as an adequate basis to judge our future prospects and results of operations. Our limited operating history and the unpredictability of our industry make it difficult for investors to evaluate our business and future operating results. An investor in our securities must consider the risks, uncertainties and difficulties frequently encountered by companies in new and rapidly evolving markets. The risks and difficulties we face include challenges in accurate financial planning as a result of limited historical data and the uncertainties resulting from having had a relatively limited time period in which to implement and evaluate our business strategies as compared to companies with longer operating histories. Our operating results may fluctuate significantly, which makes our future results difficult to predict and may result in our operating results falling below expectations or our guidance, which could cause the price of our common stock to decline. Our operating results may fluctuate due to a variety of factors, many of which are outside of our control. As a result, comparing our operating results on a period-to-period basis may not be meaningful. You should not rely on our past results as an indication of our future performance. If our revenue or operating results fall below the expectations of investors or securities analysts or below any guidance we may provide to the market, the price of our common stock would likely decline substantially. In addition, factors that may affect our operating results include, among others: • fluctuations in demand, adoption, sales cycles and pricing levels for our products and services; • changes in customers’ budgets for information technology purchases and in the timing of their purchasing decisions; • the timing of recognizing revenue in any given quarter as a result of software revenue recognition policies; • the sale of our products in the timeframes we anticipate, including the number and size of orders in each quarter; • our ability to develop, introduce and deliver in a timely manner new products and product enhancements that meet customer demand, certification requirements and technical requirements; • the timing of the announcement or release of products or upgrades by us or by our competitors; • our ability to implement scalable internal systems for reporting, order processing, license fulfillment, product delivery, purchasing, billing and general accounting, among other functions; • our ability to control costs, including our operating expenses; and • general economic conditions in our domestic and international markets. 9 If our clients terminate significant contracted projects or choose not to retain us for additional projects, or if we are restricted from providing services to our clients’ competitors, our revenues and profitability may be negatively affected. Our clients typically retain us on a non-exclusive basis. Many of our client contracts, including those that are on a fixed price, fixed time frame basis, can be terminated by the client with or without cause upon 90 days’ notice or less and generally without termination-related penalties. Additionally, our contracts with clients are typically limited to discrete projects without any commitment to a specific volume of business or future work and may involve multiple stages. In addition, the increased breadth of our service offerings may result in larger and more complex projects for our clients that require us to devote resources to more thoroughly understand their operations. Despite these efforts, our clients may choose not to retain us for additional stages or may cancel or delay planned or existing engagements due to any number of factors, including: • financial difficulties of the clients; • a change in strategic priorities; • a demand for price reductions; and • a decision by our clients to utilize their in-house IT capacity or work with our competitors. These potential terminations, cancellations or delays in planned or existing engagements could make it difficult for us to use our personnel efficiently. In addition, some of our client contracts may restrict us from engaging in business with certain competitors of our clients during the term of the agreements and for a limited period following termination of these agreements. Any of the foregoing factors could negatively impact our revenues and profitability. Other than under existing contractual obligations, none of our customers is obligated to purchase additional services from us. As a result, the volume of work that we perform for a specific customer is likely to vary from period to period, and a significant customer in one period may not use our services in a subsequent period. We may engage in acquisitions, strategic investments, partnerships, alliances or other ventures that are not successful, or fail to integrate acquired businesses into our operations, which may adversely affect our competitive position and growth prospects. We may acquire or make strategic investments in complementary businesses, technologies, services or products, or enter into strategic partnerships or alliances with third parties in the future in order to expand our business. We may be unable to identify suitable acquisition, strategic investment or strategic partnership candidates, or if we do identify suitable candidates, we may not complete those transactions on terms commercially favorable to us or at all, which may adversely affect our competitive position and our growth prospects. If we acquire another business, we may face difficulties, including: • integrating that business’s personnel, products, technologies or services into our operations; • retaining the key personnel of the acquired business; • failing to adequately identify or assess liabilities of that business; • failure of that business to fulfill its contractual obligations; • failure of that business to achieve the forecasts we used to determine the purchase price; and • diverting our management’s attention from normal daily operations of our business. These difficulties could disrupt our ongoing business and increase our expenses. As of the date of this Annual Report on Form 10-K/A, we have no agreements to enter into any material acquisition, investment, partnership, alliance or other joint venture transaction. We are subject to the reporting requirements of the federal securities laws, which impose additional burdens on us. We are a public reporting company and accordingly subject to the information and reporting requirements of the Securities Act of 1933 (the "Securities Act"), the Securities and Exchange Act of 1934 (the "Exchange Act") and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley"). As a public company, these rules and regulations may make it more difficult and expensive for us to obtain director and officer liability insurance in the future, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same coverage. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. 10 It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by Sarbanes-Oxley. Some members of our management team have limited or no experience operating a company whose securities are publicly reported, traded or listed on an exchange, and with the SEC's rules and requirements, including SEC reporting practices and requirements that are applicable to a publicly reporting or publicly-traded company. We may need to recruit, hire, train and retain additional financial reporting, internal controls and other personnel in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the internal controls requirements of Sarbanes-Oxley, when applicable, we may not be able to obtain the independent accountant certifications required by Sarbanes-Oxley. Assertions by a third party that we infringe its intellectual property could result in costly and time-consuming litigation, expensive licenses or the inability to operate as planned. The software and technology industries are characterized by the existence of a large number of patents, copyrights, trademarks and trade secrets and by frequent litigation based on allegations of infringement or other violations of intellectual property rights. As we face increasing competition, the possibility of intellectual property rights claims against us may grow. Our technologies may not be able to withstand third-party claims or rights restricting their use. Companies, organizations or individuals, including our competitors, may hold or obtain patents or other proprietary rights that would prevent, limit or interfere with our ability to provide our services or develop new services and features, which could make it more difficult for us to operate our business. If we are determined to have infringed upon a third party’s intellectual property rights, we may be required to pay substantial damages, stop using technology found to be in violation of a third party’s rights or seek to obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms, or at all, and may significantly increase our operating expenses or may require us to restrict our business activities in one or more respects. We may also be required to develop alternative non-infringing technology that could require significant effort and expense or may not be feasible. In the event of a successful claim of infringement against us and our failure or inability to obtain a license to the infringed technology, our business and results of operations could be harmed. There is a reduced probability of a change of control or acquisition of us due to the possible issuance of preferred stock. This reduced probability could deprive our investors of the opportunity to otherwise sell our common stock in an acquisition of us by others. Our Articles of Incorporation, as amended, authorize our board of directors to issue up to 5,000,000 shares of preferred stock, of which no shares have been issued. Our preferred stock is issuable in one or more series and our board of directors has the power to fix the rights, preferences, privileges and restrictions thereof, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, liquidation preferences and the number of shares constituting any series or designation of such series, without further vote or action by stockholders. As a result of the existence of this "blank check" preferred stock, potential acquirers of the Company may find it more difficult to, or be discouraged from, attempting to effect an acquisition transaction with, or a change of control of, the Company, thereby possibly depriving holders of our securities of certain opportunities to sell or otherwise dispose of such securities at above-market prices pursuant to such transactions. The success of our business depends on the continuing contributions of our senior management and other key personnel who may terminate their employment with us at any time causing us to lose experienced personnel and to expend resources in securing replacements. We depend substantially on the current and continued services and performance of our senior management and other key personnel. Loss of the services of any of such individuals would adversely impact our operations. In addition, we believe that our technical personnel represent a significant asset and provide us with a competitive advantage over many of our competitors and that our future success will depend upon our ability to hire and retain these key employees and our ability to attract and retain other skilled financial, engineering, technical, and managerial personnel. While employment agreements are in place for our President, Chief Financial Officer, Chief Operating Officer and Chief Technology Officer, these individual and other employees may voluntarily terminate their employment at any time. If we fail to attract and retain highly skilled IT professionals, we may not have the necessary resources to properly staff projects. Our success depends largely on the contributions of our employees and our ability to attract and retain qualified personnel, including technology, consulting, engineering, marketing and management professionals. Competition for qualified personnel in the IT services industry can be intense and, accordingly, we may not be able to retain or hire all of the personnel necessary to meet our ongoing and future business needs. If we are unable to attract and retain the highly skilled IT professionals we need, we may have to forego projects for lack of resources or be unable to staff projects optimally. In addition, the competition for highly skilled employees may require us to increase salaries of highly skilled employees, and we may be unable to pass on these increased costs to our clients, which would reduce our profitability. 11 Our inability to attract and retain qualified sales and customer service management personnel could have an adverse effect on our ability to meet our organic growth targets. Our business involves the delivery of complex services over a distributed IT environment. It takes time to train new sales people in our business and for them to build a pipeline of opportunities. Inasmuch as we strive to grow existing accounts by expanding our services to new locations or adding new services to our solution, we rely heavily on our client service managers to grow our revenue. Our inability to find the right personnel and train them quickly may have an adverse effect on our ability to appropriately manage our customers and meet our organic growth targets. The current severe worldwide economic slowdown may negatively affect our sales, which would materially adversely affect our profitability and revenue growth. Our revenue and profitability depend significantly on general economic conditions and the demand for IT services in the markets in which we compete. Economic weakness and constrained IT spending has, and may result in the future, limited revenue and profitability growth. Uncertainty about future economic conditions makes it difficult for us to forecast operating results and to make decisions about future investments. Delays or reductions in IT spending could have a material adverse effect on demand for our services, and consequently our results of operations, prospects and stock price. Capital markets are currently experiencing a period of dislocation and instability, which has had and could continue to have a negative impact on the availability and cost of capital. The general disruption in the U.S. capital markets has impacted the broader financial and credit markets and reduced the availability of debt and equity capital for the market as a whole. These conditions could persist for a prolonged period of time or worsen in the future. Our ability to access the capital markets (or any other source of funds) may be restricted at a time when we would like, or need, to access those markets, which could have an impact on our flexibility to react to changing economic and business conditions. The resulting lack of available credit, lack of confidence in the financial sector, increased volatility in the financial markets and reduced business activity could materially and adversely affect our business, financial condition, results of operations and our ability to obtain and manage our liquidity. In addition, the cost of debt financing and the proceeds of equity financing may be materially adversely impacted by these market conditions. Our inability to obtain capital, use internally generated cash, or use our securities or debt to finance future expansion efforts could impair the growth and expansion of our business. Reliance on internally generated cash or debt to finance our operations or complete business expansion efforts could substantially limit our operational and financial flexibility. The extent to which we will be able or willing to issue securities to consummate expansions will depend on the market value of our securities from time to time and the willingness of potential investors, sellers or business partners to accept it as full or partial payment. Using securities for this purpose also may result in significant dilution to our then existing stockholders. To the extent that we are unable to use securities to make future expansions, our ability to grow through expansions may be limited by the extent to which we are able to raise capital for this purpose through debt or equity financings. Raising external capital in the form of debt could require periodic interest payments that could hinder our financial flexibility in the future. No assurance can be given that we will be able to obtain the necessary capital to finance a successful expansion program or our other cash needs. If we are unable to obtain additional capital on acceptable terms, we may be required to reduce the scope of any expansion. In addition to requiring funding for expansions, we may need additional funds to implement our internal growth and operating strategies or to finance other aspects of our operations. Our failure to (a) obtain additional capital on acceptable terms, (b) use internally generated cash or debt to complete expansions because it significantly limits our operational or financial flexibility, or (c) use securities to make future expansions may hinder our ability to actively pursue any expansion program we may decide to implement. In addition, if we are unable to obtain necessary capital going forward, our ability to continue as a going concern would be negatively impacted. Risks Relating To Our Common Stock Our common stock is currently listed on the OTC Bulletin Board, which presents challenges for our investors. We are currently listed on the OTC Bulletin Board, which presents issues with respect to the trading of our common stock.The OTC Bulletin Board is not a listing service or exchange, but is instead a dealer quotation service for subscribing members. The OTC Bulletin Board tends to be highly illiquid, in part because there is no national quotation system by which potential investors can track the market price of shares except through information received or generated by a limited number of broker-dealers that make markets in particular stocks. There is a greater chance of market volatility for securities that trade on the OTC Bulletin Board as opposed to a national exchange or quotation system. This volatility may be caused by a variety of factors including: 12  ·the lack of readily available price quotations; ·the absence of consistent administrative supervision of "bid" and "ask" quotations; ·lower trading volume; ·market conditions; ·technological innovations or new products and services by us or our competitors; ·regulatory, legislative or other developments affecting us or our industry generally; ·limited availability of freely tradable "unrestricted" shares of our common stock to satisfy purchase orders and demand; ·our ability to execute our business plan; ·operating results that fall below expectations; ·industry developments; ·economic and other external factors; and ·period-to-period fluctuations in our financial results. In addition, the value of our common stock could be affected by: ·actual or anticipated variations in our operating results; ·changes in the market valuations of other companies operating in our industry; ·announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; ·adoption of new accounting standards affecting our industry; ·additions or departures of key personnel; ·introduction of new services or technology by our competitors or us; 13 ·sales of our common stock or other securities in the open market or private transactions; ·changes in financial estimates by securities analysts; ·conditions or trends in the market in which we operate; ·changes in earnings estimates and recommendations by financial analysts; ·our failure to meet financial analysts’ performance expectations; and ·other events or factors, many of which are beyond our control. The securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also significantly affect the market price of our common stock. In a volatile market, you may experience wide fluctuations in the market price of our securities. These fluctuations may have an extremely negative effect on the market price of our securities and may prevent you from obtaining a market price equal to your purchase price when you attempt to sell our securities in the open market. In these situations, you may be required either to sell our securities at a market price which is lower than your purchase price, or to hold our securities for a longer period of time than you planned. An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or technologies by using common stock as consideration. Because our common stock may be classified as "penny stock," trading may be limited, and the share price could decline. Because our common stock may fall under the definition of "penny stock," trading in the common stock, if any, may be limited because broker-dealers would be required to provide their customers with disclosure documents prior to allowing them to participate in transactions involving the common stock. These disclosure requirements are burdensome to broker-dealers and may discourage them from allowing their customers to participate in transactions involving the common stock. "Penny stocks" are equity securities with a market price below $5.00 per share other than a security that is registered on a national exchange, included for quotation on the NASDAQ system or whose issuer has net tangible assets of more than $2,000,000 and has been in continuous operation for greater than three years. Issuers who have been in operation for less than three years must have net tangible assets of at least $5,000,000. Rules promulgated by the SEC under Section 15(g) of the Exchange Act require broker-dealers engaging in transactions in penny stocks, to first provide to their customers a series of disclosures and documents including: 14 ● all compensation received by the broker-dealer in connection with the transaction; ● current quotation prices and other relevant market data; and ● monthly account statements reflecting the fair market value of the securities. These rules also require that a broker-dealer obtain financial and other information from a customer, determine that transactions in penny stocks are suitable for such customer and deliver a written statement to such customer setting forth the basis for this determination. We cannot assure you that we will list our common stock on NASDAQ or any other national securities system or exchange. We do not currently meet the initial listing standards of either of NASDAQ or the American Stock Exchange, and we cannot assure you that we will be able to qualify for and maintain a listing of our common stock on either of those markets or any other stock system or exchange in the future. Furthermore, in the case that our application is approved, there can be no assurance that trading of our common stock on such market will reach or maintain desired liquidity. Because we do not intend to pay any dividends on our common stock, purchases of our common stock may not be suited for investors seeking dividend income. We do not currently anticipate declaring and paying dividends to our stockholders in the near future. It is our current intention to apply any net earnings in the foreseeable future to the internal needs of our business. Prospective investors seeking or needing dividend income or liquidity from our common stock should, therefore, not purchase our common stock. There can be no assurance that we will ever have sufficient earnings to declare and pay dividends to the holders of our shares, and in any event, a decision to declare and pay dividends is at the sole discretion of our board of directors, who currently do not intend to pay any dividends on our common shares for the foreseeable future. Securities analysts may not initiate coverage or continue to cover our common stock, and this may have a negative impact on our common stock’s market price. A potential trading market for our common stock will depend, in part, on the research and reports that securities analysts publish about us and our business. We do not have any control over these analysts. Currently there is no coverage of our common stock and there is no guarantee that securities analysts will cover our common stock in the future. If securities analysts do not cover our common stock, the lack of research coverage may adversely affect its market price. If we are covered by securities analysts, and our stock is downgraded, our stock price would likely decline. If one or more of these analysts ceases to cover us or fails to publish regular reports on us, we could lose visibility in the financial markets, which could cause our stock price or trading volume to decline. As of September 28, 2010, John McCawley controls 60.4% of the Company which will have an impact on all major decisions on which our stockholders may vote and which may discourage an acquisition of our Company. Currently, John McCawley owns approximately 60.4% of our outstanding common stock. In addition, he is also one of our directors and our Chief Executive Officer. The interests of Mr.McCawley may differ from the interests of other stockholders. As a result, Mr. McCawley will have the ability to significantly impact virtually all corporate actions requiring stockholder approval, vote, including the following actions: ● election of our directors; ● the amendment of our organizational documents; ● the merger of our company or the sale of our assets or other corporate transaction; and ● controlling the outcome of any other matter submitted to the stockholders for vote. Mr. McCawley’s beneficial stock ownership may discourage potential investors from investing in shares of our common stock due to the lack of influence they could have on our business decisions, which in turn could reduce our stock price.Mr. McCawley’s ownership could also discourage or prevent a takeover of the Company even if an acquisition would be beneficial to our stockholders. 15 ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable to smaller reporting companies. ITEM 2.PROPERTIES Our principal address is 6560 South Greenwood Plaza Boulevard, Number 400, Englewood, Colorado, 80111. We currently lease approximately 10,000 square feet of office space. Our lease expires in December 2010. In addition, the Company has an apartment lease in Reston, Virginia that is month to month at a monthly rate of $4,050. ITEM 3.LEGAL PROCEEDINGS We are not currently involved in any legal proceedings. ITEM 4.REMOVED AND RESERVED PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Since September 1, 2010, we have been eligible to participate in the OTC Bulletin Board, an electronic quotation medium for securities traded outside of the NASDAQ Stock Market, and prices for our common stock are published under the trading symbol "VCLD". This market is extremely limited and the prices quoted are not a reliable indication of the value of our common stock. As of September 28, 2010, the highestbid price of our stock is $0.15 per share but no trading has yet occurred.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders The number of holders of record of shares of our common stock is approximately thirty-six (36). Dividend Policy There have been no cash dividends declared on our common stock.Dividends are declared at the sole discretion of our board of directors. Recent Sales of Unregistered Securities and Use of Proceeds On February 24, 2010, we issued 898,000 shares of our common stock to various consultants of the Company for services rendered.The common stock was sold in a private transaction, without registration in reliance on the exemption by Section 4(2) of the Securities Act.The consultants had a pre-existing relationship with the Company and had access to all material information pertaining to the Company and its financial condition.No broker was involved and no commissions were paid in the transaction.The Stock certificates were issued with the appropriate restrictive legend prohibiting resale except under certain circumstances. All other unregistered sales of the Company's securities for the year ended June 30, 2010, have been previously disclosed on the Company's Quarterly Reports on Form 10-Q or Current Reports on Form 8-K. Transfer Agent Island Stock Transfer, Inc. is the Company's transfer agent. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth, as of June 30, 2010, certain information related to the Company’s compensation plans under which shares of its common stock are authorized for issuance. 16 Plan Category Number of Securities to be Issued upon Exercise of Outstanding Options (a) Average Exercise Price of Outstanding Options Number of Securities Remaining Available For Future Issuance Under Equity Compensation Plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders $ Total (1) $ For the full disclosure regarding the Company’s equity compensation plans, please see Note 9 to the Company’s Audit Financial Statements, located in Item 8 of Part II of this Annual Report on Form 10-K/A. ITEM 6.SELECTED FINANCIAL DATA Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis ("MD&A") of Financial Condition and Results of Operations should be read in conjunction with our consolidated financial statements and notes thereto which appear elsewhere in this Annual Report on Form 10-K/A. The following discussion contains forward-looking statements that are subject to risks and uncertainties. Actual results may differ substantially from those referred to herein due to a number of factors, including but not limited to risks described in the section entitled Risk Factors and elsewhere in this Annual Report on Form 10-K/A. Unless indicated otherwise, results of operations data in this MD&A are presented in accordance with United States generally accepted accounting principles ("GAAP"). Overview Verecloud is headquartered in Englewood, Colorado and provides transformation solutions to the telecommunications industry. We create and implement functional architectural designs that solve the problems related to the high costs of integration for CSPs. Through our proprietary methodology, we enable CSPs to dramatically improve performance in deploying new services while reducing their operation costs.We currently derive our revenue from professional services and are in the process of developing and rolling out a cloud-based network solution known as Nimbus. Major events that occurred in the year ended June 30, 2010 include the following: · On August 31, 2009, we consummated the Share Exchange with the sole member of Network Cadence, pursuant to which we acquired all of the membership interests in Network Cadence in exchange for the issuance to the sole member of Network Cadence of 42,320,000 shares of our common stock representing at that time, 92.0% of our issued and outstanding common stock.After the Share Exchange, our business operations consist of those of Network Cadence.Upon the closing of the Share Exchange, we amended our Articles of Incorporation to change the name of the Company to Network Cadence, Inc. · On November 2, 2009, we received a contract termination notice from our largest customer, LightSquared. As a result, we lost more than 90% of our revenue and reduced our workforce by approximately 50%. In May 2010, we re-engaged with LightSquared to provide professional services. · On January 25, 2010, we instituted a four-for-one forward split of our common stock and amended our Articles of Incorporation to change the name of the Company from Network Cadence, Inc. to Verecloud, Inc. 17 · On June 10, 2010, we entered into a loan agreement (the "Loan Agreement") with TMG Holdings Colorado, LLC, a Texas limited liability company ("TMG Colorado").Pursuant to the Loan Agreement, TMG Colorado agreed to provide us with a revolving line of credit in the principal amount of up to $1,564,000 pursuant to a revolving credit note.As of September 28, 2010, we have borrowed $1,314,000 pursuant to the Loan Agreement. · On June 10, 2010, we entered into a subscription agreement (the "Subscription Agreement") with TMG Holdings, LLC, a Texas limited liability company ("TMG Holdings"), and an affiliate of TMG Colorado.Pursuant to the Subscription Agreement, we issued TMG Holdings 21,800,000 shares of our common stock for $0.02 per share, or an aggregate purchase price of $436,000. · On June 11, 2010, we entered into a Note Purchase Agreement (the "Note Purchase Agreement") with Pat and Ann Burke (collectively, the "Burkes"), former owners of membership interests in Network Cadence.Pursuant to the Note Purchase Agreement, we: (i) paid the Burkes $750,000 in full satisfaction and repayment of the promissory note issued to the Burkes on May 26, 2009 pursuant to the Purchase Agreement dated May 26, 2009 between Network Cadenceand the Burkes (the "Interests Purchase Agreement") whereby Network Cadence purchased 100% of the Burkes' membership interests in Network Cadence; and (ii) issued to the Burkes a Common Stock Purchase Warrant (the "Warrant"), pursuant to which the Burkes may purchase up to 1,250,000 shares of the Company's common stock for $.01 per share.The Warrant is exercisable for five years and may be exercised on a cashless basis.Pursuant to the terms of the Note Purchase Agreement, we terminated the Interests Purchase Agreement. While professional services remain our sole source of revenue through at least 2010, our objective isto develop a unique platform known as Nimbus, which we hope will exploit the opportunity created by the continued growth in cloud computing. Nimbus is expected to bridge the gap between (i) small and medium businesses that want expanded and integrated services via the "cloud," (ii) CSPs who need innovative, high-margin services to drive growth, and (iii) innovative cloud computing solution providers who want access to the large distribution channel that CSPs have developed for voice and data services. We believe that Nimbus can potentially open new revenue opportunities, protect investments made in existing services and create a new distribution model for both CSPs and cloud computing solution providers in a low cost, high return manner.Our success in executing this plan will depend on several major factors.First, our ability to fund the development of Nimbus.Second, the successful development of Nimbus into a commercially viable and competitive cloud-based solution.Third, our ability to effectively market and sell the Nimbus solution to CSPs.If we are unable to successfully execute on some or all of these factors, there could be a material adverse effect on our business, financial condition and results of operations.Currently, the development of Nimbus is in the early phase with the current focus on developing technical timelines and partner strategies.We are actively seeking new customers who will participate in a pilot project that will help to establish commercial viability of the Nimbus solution. Once Nimbus is commercially available, we anticipate focusing on three streams of revenue.First, upfront integration fees charged to customers for integrating Nimbus into their existing systems.Second, license and support fees for ongoing maintenance and support of the platform.Finally, revenue sharing with the CSPs related to revenue generated via the Nimbus platform.If our business plan is successful, the revenue share component will be the major source of revenue moving forward. Outlook Our business model seeks to provide solutions to traditional CSPs, enabling them to innovate and provide value-added services to their customers via cloud computing. We expect to accomplish our business model by utilizing the core competencies of our team to deliver and deploy Nimbus within the CSPs operating environment. We are currently targeting domestic and international tier 1 and tier 2 CSPs who have a desire to transform their operations to deliver highly optimized cloud-based services to their customers. In particular, we will place a high priority on partnering with CSPs who intend to target the small-and-medium business customer, due to size of the opportunity for incremental services and revenue via cloud computing in the near term. Revenue With this market opportunity, Verecloud is targeting three key revenue streams: ·Nimbus implementation and integration; ·ongoing system upgrades; and ·revenue share on CSPs new products and services. 18 As our revenues increase, we plan to continue to invest in marketing and sales, in addition to research and development, by increasing our presence within the industry and well as continued targeted sales efforts within and outside the telecommunications industry.We do not expect significant revenue from the above streams until 2011. Revenue for the remainder of 2010 is expected to consist solely of professional service fees from our existing customers. Cost of Goods Sold Our costs of goods sold include direct staff costs associated with professional service activities as well as, going forward, ongoing costs associated with Nimbus upgrades and deployments and customer support. Our gross margins are expected to remain in the 50-60% range as we gain scale and efficiencies with each added customer. Operating Expenses With the expected growth in revenue, general, legal and administrative expenses are expected to increase. We expect to continue to add supporting staff in finance and operations as we grow the business.As we expand our customer base and increase our professional services and integration revenue, our overall staffing (employees and contractors) is expected to increase on a variable basis (revenue led hiring). Historical Information Historical performance should not be viewed as indicative of future performance, as there can be no assurance that operating income or net earnings will be sustained at these levels. For a discussion of factors affecting operating results, see the Risk Factors section above. Results of Operations The following table sets forth the results of our operations for the periods indicated as a percentage of revenues: Year Ended June 30, % of % of Amount Revenues Amount Revenues in dollars except percentages Revenue $ % $ % Cost of goods sold 45
